OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statement filed 12 DEC 2019.

Drawings
The drawings are objected to under 37 CFR § 1.84
the exploded view of Figures 9 and 10 should be embraced by a bracket (37 CFR 1.84(h)(1).

Applicant should review the specification and drawing Figures to ensure a proper one-to-one correspondence between the specification and drawings in accordance with MPEP 608.01(g) and 37 CFR 1.84(f).  The brief description of the drawings and the descriptive portion of the specification may require revision in accordance with any drawing objections listed herein or those noticed by Applicant during said review.	
From MPEP 608.01(g):  The reference characters must be properly applied, no single reference character being used for two different parts or for a given part and a modification of such part. See 37 CFR 1.84(p). Every feature specified in the claims must be illustrated, but there should be no superfluous illustrations.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement figures which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments, or remarks, section of the amendment.  Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” (37 CFR 1.121(d)) and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and centered within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheets must be clearly labeled as “Annotated Marked-up Drawings” and accompany the replacement sheets.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
The substitute specification filed 12 DEC 2019 is approved for entry but has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The substitute abstract is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  The title should mention the mixing aspect of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21:  “the first bearing element” and “the second bearing element” lack antecedent basis - see claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
Initial remarks on the rejections to follow: Claims 1-27 are considered drawn to the combination of the manufacturing apparatus and capsules.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-9, 11, 13, 14, 16-18, 20, 22, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3026622 A1 (with reference to US equivalent 2017/0304789 A1 to TOUREL et al.).
FR 3026622 A1 discloses a manufacturing apparatus in Figures 1-5 for producing a cosmetic product (see the abstract), comprising a first capsule (13) comprising a first deformable compartment (13) containing a predetermined quantity of a first formulation, and a second capsule (14) comprising a second deformable compartment (14) containing a predetermined quantity of a second formulation; the first and second capsules (13, 14) being separate from each other but capable of being linked together in fluid communication with each other via intermediate passage or connection portions 3 via element 2; a receiving device (1, 16) configured to receive the first and second capsules (13, 14 and Figure 5) at first and second locations; and a mixing machine (5, 6, 7, 15) configured to receive the receiving device (1, 16) equipped with the first and second capsules (13, 14); the mixing machine to mix the first and second formulations contained in the first and second capsules (13,14) so as to obtain the cosmetic product mixture 10; the mixing machine comprising a receiving housing (9 or 15) and an insertion opening (11) that is in communication with the receiving housing (9 or 15), the receiving housing (9 or 15) being configured to at least partially receive the receiving device (16) since the receiving housing 9 vertically supports the receiving device 16 - Figure 1; and the receiving device (16) being capable of being inserted into the receiving housing (9 or 15) through the insertion opening (11) as determined from the Figures; wherein the mixing machine is configured to mix the first and second formulations inside the capsules in the receiving device ¶ [0031] - [0033], [0059] - [0061] .




Allowable Subject Matter
Claims 10, 12, 15, 19, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 at telephone number (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have   







/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        
								





23 March 2022